734 N.W.2d 214 (2007)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Thomas Paul HICKS, Defendant-Appellant.
Docket No. 133397. COA No. 262567.
Supreme Court of Michigan.
July 18, 2007.
On order of the Court, the application for leave to appeal the January 16, 2007 judgment of the Court of Appeals is considered, *215 and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.
MICHAEL F. CAVANAGH and MARILYN J. KELLY, JJ., would grant leave to appeal.